 In the Matter of THE TEXAS COMPANY,PORT ARTHUR WORKSandOILWORKERS INTERNATIONAL UNION,LOCAL #23,C. I. O.In the Matter of THE TEXAS COMPANY, CASE&PACKAGE DIVISIONandOIL WORKERS INTERNATIONAL UNION, LOCAL No. 23Cases Nos. R-5350 and R-5351, respectively.Decided June 11, 1943Mr. Albert E. VanDusen,of New York City, for the Company.Mr. W. J. Trombley,of Port Arthur, Tex., for the C. I. O.Mr. W. L. Grant,of Beaumont, Tex., for the I. A. M.Mr. S. H. Butler,of, Port Arthur, Tex., for the Independent.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Oil Workers International Union, Local#23, C. I. O.,,herein called the C. I. 0., alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of The Texas Company, Port Arthur Works and The TexasCompany, Case & Package Division, both of Port Arthur, Texas,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Lindsay P.Walden, Trial Examiner. Said hearing -was held at Port Arthur,Texas, on May, 13, 1943.The Company, the C. I. 0., InternationalAssociation of Machinists, Port Arthur Local 823, herein called theI.A. M., and the Employees Federation of The Texas Company, Case& Package Division, herein called the Independent, appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.50 N. L. R. B., No. 65.420I THE TEXAS COMPANY421,'Upon the entire record in the case, the Boardmakes the following :FINDINGS OF FACT1I.THE BUSINESS OF THE COMPANYThe Texas Company, a Delaware corporation, with its principaloffice in New York City, is engaged in the production, transportation;refining, and marketing of crude oil, oil products, and otheritems in-cidental thereto.Among the Company's numerous plants are the twoplants involved in-this proceeding, a-case-and package plant and arefinery, both located at Port Arthur, Texas.At its case and packageplant, known as the Case & Package Division, the Company manu-factures cans, pails, and other containers for petroleum products,which are shipped partly to the Company's Port Arthur Refinery andpartly to other refineries and terminals of the Company throughoutthe United States. In addition, some of the products of the Case &Package Division are sold to purchasers in the State of Texas and alsoto foreign purchasers.The products manufactured at the Port ArthurRefinery are shipped partly to other points in the State of Texas andpartly to other points in foreign countries.The products are shippedby,, pipe,, lines, ^ railroad cars and tankers owned by the Company.During the year 1942, the Company shipped approximately 18 percentof the cans, pails, and other products of the Case & Package Divisionto other States and 21/.2 percent to foreign countries.During the sameperiod it shipped over 90 percent of the products of the Refinery topoints outside the State of Texas.The Company admits that it, is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDIOil, Workers International Union, Local, #23, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of'the Company.International Association of Machinists, Port Arthur Local 823,at the time of the hearing affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees ofthe Company?Employees Federation of The Texas Company, Case & PackageDivision, is a representation plan in which employees of the Companyparticipate.IOn May 31,1943,the I.A. M. withdrew from the American Federation of Labor5 3 6105 -4 4- v o l 50--28 42211,DECQSIIONS OF NAT%NAL TABOR 'RELATIONS BOARDIII. 'THE'QUESTIONCONCERNINGREPRESENTATIONThe C. I. O. has requested that the Company recognize it as theexclusive bargaining representative of employees at both the Refineryand the Case & Package Division. The Company has refused to grantthe C. I. O.'s request until it has been certified by the Board in appro-priate units.A statement of a Field Examiner 'for the Board, introduced intoevidence at the hearing, and a supplemental statement by the TrialExaminer at the hearing,' indicate that the C. I. O. represents a' sub-stantial number of employees in the units hereinafter found appro-priate.21We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITS1.In Case No. R-5350, involving the Port Arthur Refinery, the,C. I. O. seeks an election in the'machinists unit as defined and referredto in a decision of the Board involving the same plant, namely, allemployees in the machine department and the blacksmith departmentof the refinery and adjoining terminal.3The parties are agreed thatthe unit previously found appropriate by the Board is still an appro-priate bargaining unit except that they have stipulated, in the instantproceeding, that a pipefitter, included in the unit in the earlier deci-sion, should now be excluded.There has been no substantial changeof circumstances since the previous decision and certification by theBoard.'he Field Examiner reported that the C. I. 0 submitted 117 cards, 107 of which boleapparently genuine original signatures of persons whose names appear on the Company'sRefinery pay roll of March 15, 1943, which contained the' names of 217 employees in theappropriate unit; the Trial Examiner reported that the C. I 0 submitted an additional5 cards, 3 of which bore the apparently genuine' signatures of persons whose' names appearon the same pay roll. The I. A M submitted 97 cards,. 90 of which bore apparently genuinesignatures of persons whose names appear on the Refinery pay roll of the same dateThe C. I. 0 submitted 117 cards, 108 of which bore apparently genuine original signa-tures, of persons whose names appeared on the Company's Case & Package Division pay rollofMarch 31, 1943, which 'contained the names of 228 employees in the unit -sought by,the C. I. 0.The I. A. M submitted 13 cards, all bearing apparently genuine signatures of personswhose names appear on the Case & Package Division pav roll of the same date, whichcontained the names of 21 employees in the unit sought by the, I. A Mlong bargaining history with the Company on behalf of employees of the CompanyWebelieve and find that the Independent 'has shown sufficient interest in this proceeding to'warrant its appearance on 'the ballot.3 SeeMatter of The Texas Company, Pott Arthur RefineryandOilWorkers'-InternationalUnion, Local No.23,affiliatedwith the 0.0. 0, 37 N. L. R. B. 932. In that case theC I 0 had sought a plant-wide unit while the I 'A M sought a unit confined to themachinist and blacksmith departments.The Board found that the desires of the employeesthemselves should determine the unit. In the election which followed, the I. A. M. wonand was certified in the smaller unit.See 38 N. L R. B. 1025.a THE TEXAS CONIPA11T-1 1^423In accordance with the stipulation of the parties and our previousdetermination, we find that all employees in the machine departmentand the blacksmith department of the refinery and the terminal of, theCompany at Port' Arthur, Texas, including laborers, but excludingthe pipefitter and all supervisory employees, constitute a unit appro-Section 9 (b) of the Act.2.In Case No. R-5351, involving the Case & Package Division, theC I. 0. seeks a plant-wide unit consisting of all production and main-tenance employees, except supervisory, clerical, technical and plant-protection employees.The Company agrees that the unit sought by theC. I. 0. is appropriate.The I. A. M. seeks a separate unit confinedto the employees in the machine shop and experimental departments.The Independent contends that all employees except supervisors shouldbe included in the appropriate unit.The Case & Package Division operates as a single, integrated opera-tion which all parties concede can constitute an appropriate bargain-ing unit.The I. A. M., however, has for several years bargained withthe Company on behalf of its members in the machine shop and ex-perimental departments.All employees in the machine shop depart-ment are-machinists, with the exception of a head die maker, an auto-mobile mechanic, and a die setter, all three of whom are eligible tomembership in the I. A. M. The experimental department has onlythree employees, a foremen, draftsman, and' a machinist.The Com-pany has recognized the craft status of the machinists, and has con=ferred with them on such questions as the scope and duration of appren-ticeship for machinist apprentices at the plant.It appears that the employees of the machine shop and experimentaldepartments can "appropriately be considered as part of the largerunit sought by the C. I. 0., or as a separate unit, as contended by theI.A. M. Accordingly, we hold that the desires of the employeesaffected should be first ascertained before making a final determinationof the appropriate unit or units 4We shall, therefore, direct that aseparate election by secret ballot be held among the employees of themachine shop and experimental departments, with the exclusions here-inafter noted, to determine whether they wish to be represented by theC. I. 0., the Independent, or'the I. A. M.No final determination ofthe appropriate unit or units will be made pending the results of theelections hereinafter ordered.The parties stipulated, and we find, that the foreman and 'assistantforeman in the machine shop department and the foreman of the exper-imental department are supervisory employees and should be excludedfrom whatever unit is found to be appropriate.They further stipu-4 SeeMatter of The Globe Machine and StampingCo. andMetal Polishers Union, LocalNo. 3, et al.,3 N L R B 294, and subsequent cases 424DECQSfI04VS OF, NATIONAL L&BOR RELATIONSBOAR'Dlated that the draftsman in the experimental department is properlyclassed as a technical employee and should be excluded from whateverunit is found to be appropriate.We shall exclude him.The parties stipulated that the division manager, assistant manager,,superintendent,assistant to the'manager,-assistant to the superin-tendent, the chief clerk,engineers,head general clerk, employmentsupervisor,and assistant supervisor are supervisory employees.,Weshall exclude them from the unit.These employees are carried onthe Company's pay roll under the heading of"General Department."Also included in this group is a nurse,whom the Independent seeks toinclude in the 'unit.We -see no- reason'for departingfromour cus-tomary practice of excluding nurses from units of production andmaintenance employees.The nurse will be excluded from the appro-priate unit.The C.I.0. would exclude from the unit clerical,plant-protection,and cafeteria employees while the Independent would include thesegroups.The parties stipulated and we find that telephone and tele-graph operators and checkers are clerical employees.In accordancewith our usual practice we shall exclude clerical and cafeteria employees-from the appropriate unit, as their interests differ materially from theinterests of production and, maintenance employees.The plant-protection employees are armed,uniformed,and aresworn in as auxiliaries of the armed forces.We have consistentlyexcluded such plant-protection employees from units of other em-ployees and we adhere to our established policy in this regard.Theywill be excluded from the unit.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen in Case No.R-5350 be resolved by an election by secret ballot'among the employees of the Company'sPort Arthur-Refinery in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Elections herein,subject.to the limitations and additions set forth in the Direction.We shall further direct that the question concerning representationwhich has arisen in Case No. R-5351 be resolved in part, by electionsby secret ballot among the employees of the Company's Case & PackageDivision in the two categories described in Section IV, above, whowere employed during the pay-roll period immediately preceding the'Direction of Elections herein, subject to the limitations and additionsset forth in the Direction. THE TEXAS COMPANY425DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the- investigation ' to ascertain representa-tives for the purposes of collective bargaining with The Texas Com-pany, Port Arthur Works, Port Arthur, Texas, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV (1), above,who were employed during the pay-roll,period immediately precedingthe date of this Direction, including^employees, who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Oil Work-ers International Union, Local #23, affiliated with the Congress ofIndustrial Organizations, or by International Association of Machin-ists, Local 823; for the purposes of collective bargaining, or by neither;and it is hereby furtherDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Texas Com-pany, Case & Package Division, Port Arthur, Texas, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10,,of said Rules and Regulations,among the employees who fall within the groups indicated below andwho were employed by the Company during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period 'because' they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves at the polls, butexcluding employees who have since quit or been discharged for cause;(a)All production and maintenance employees of the Company'sCase & Package Division, excluding supervisory, clerical, technical,plant-protection, and cafeteria employees and the nurse, and also Px- 426'DECISIONS OF NATTONAL;:LABQRR'EiLAT'IiONS BOARDeluding all the employees in the machine shop and experimental de-partments, to 'determine whether they desire.to be represented by OilWorkers International Union, Local#23, affiliated with the Congressof Industrial Organizations,or by Employees Federation of The TexasCompany, Case&Package Division,for the purposes of collectiveibargaining,or by neither.---(b)All employees in the Company's machine shop and experimentaldepartments,excluding foremen; assistant foremen,^and draftsmen, todetermine whether they desire to be represented by Oil Workers Inter-national Union,Local#23, affiliated with the Congress of IndustrialOrganizations,by International Association of Machinists, Port Ar-,thur Local 823, or by Employees Federation of The Texas Company,Case&Package Division,for the purposes of collective bargaining,or by none of said unions.